Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ filing of claims (amended dated 6/12/2020) for examination. Claims 3, 6, 8 have been amended. Claims 1-10 are pending and are examined based on the merits herein. 
Application Priority
This application filed 06/12/2020 is a national stage entry of PCT/CN2019/ 093794, International Filing Date: 06/28/2019, claims foreign priority to 201810814892.7, filed 07/24/2018.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 6/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Applicants cited IDS: CN 104622863A, see English translation) in view of University of Washington Medical Center (Patient Education, Univ of Washington Medical Center, 2001) and Kaddurah-Daouk et al. (US 7285573). 
Claim 1 is directed to a drug combination for treatment of amyotrophic lateral sclerosis, characterized in that the combination comprises chlorogenic acid, vitamin E, vitamin C, coenzyme Q10, and creatine phosphate sodium, as well as pharmaceutically acceptable carriers.

The reference do not teach the other components as a drug combination for ALS.  
University of Washington Medical Center document teaches that there is increased awareness of the role of oxidative stress and free radicals in amyotrophic lateral sclerosis (p1 Introduction). The reference teaches that the superoxide dismutase enzyme detoxifies free radicals which can cause damage to motor nerve cells and it is thought that the antioxidants may protect motor nerve cells from damage by these toxic free radicals (See Introduction, para 1). The reference teaches that supplements such as creatine may help to improve energy, (p 1, para 2), research shows that creatine supplements can increase muscle phosphocreatine content, which is absorbed by 
Kaddurah-Daouk teaches the use of creatine phosphate in a method for treating or reducing progression of ALS a subject afflicted with amyotrophic lateral sclerosis (See claim 3). The creatine compounds can be administered as pharmaceutically acceptable salts in a pharmaceutically acceptable carrier, for example. The compound may be administered to the subject by a variety of routes, including, but not necessarily limited to, oral (dietary), transdermal, or parenteral etc. (see col. 16, last para to col. 17, lines 1-2). Examples of pharmaceutical salts include sodium (col. 4, lines 21-26). The reference teach a therapeutically effective amount can be determined on an individual basis and will be based, at least in part, on consideration of the severity of the symptoms to be treated and the activity of the specific analog selected if an analog is being used. Further, the effective amounts of the creatine compound may vary according to the age, sex and weight of the subject being treated. Thus, a therapeutically effective amount of the creatine compound can be determined by one of ordinary skill in the art employing such factors as described above using no more than routine experimentation in clinical management (col. 3, lines 62-67, col. 4, 1-9). 
From the teachings of University of Washington Medical Center document and Kaddurah-Daouk, a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the vitamins E and C, CoenzymeQ10, creatine and pharmaceutical carriers along with chlorogenic acid composition of Wang as a drug combination for the treatment of amyotrophic lateral 
A person of ordinary skill in the art would have been motivated to treat ALS with a drug combination comprising chlorogenic acid, Vitamins E and C, creatine phosphate sodium salt and CoenzymeQ10 because all of them are known to provide therapeutic benefits in ALS treatment. Thus, claim 1 is addressed by the combined prior art teachings. 
As to claim 2, the drug combination would have been obvious over the prior art teachings because the references teach the components in unit preparations, e.g. tablets, or the supplements in unit measures; the active agents can be administered separately or simultaneously for ALS treatment. 
As to claims 3-5 weight ratios, the prior art teach chlorogenic acid can be administered for ALS in the amount of 1-100 mg/kg (for an adult of an average weight 70 kg, it would range from 70 mg to 7g); Vitamin E (800 IU/day, which is 536 mg), Vitamin C (1000 mg/day), Coenzyme Q10 (100 mg, 3 times a day), and creatine 5 g/day for ALS. It is within the skill of an artisan to adjust the weight ratios of the components and arrive at the ratios based on the subject, age, weight etc. The dosage amount in a composition is clearly a result effective parameter and is within the skill of an artisan to adjust the amounts of the components and arrive at the instantly claimed ratios. 

As to claim 8, one of ordinary skill in the art before the effective filing date of the combination would have found it obvious to prepare a drug combination therapy with chlorogenic acid, Vitamins E and C, creatine phosphate sodium salt and CoenzymeQ10 from the combined prior art teachings. 
As to claim 9, the drug combination can be formulated as oral preparation. 
As to claim 10 one of ordinary skill in the art before the effective filing date of the combination would have found it obvious and motivated to use the combination of chlorogenic acid, Vitamins E and C, creatine phosphate sodium salt and CoenzymeQ10 for the treatment of amyotrophic lateral sclerosis. 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2016127399) in view of White et al. (US 20080233245 A1) and Kaddurah-Daouk et al. (US 7285573).
Claim 1 is directed to a drug combination for treatment of amyotrophic lateral sclerosis, characterized in that the combination comprises chlorogenic acid, vitamin E, vitamin C, coenzyme Q10, and creatine phosphate sodium, as well as pharmaceutically acceptable carriers.
Zhang et al. teaches the preparation and use of chlorogenic acid for treating amyotrophic sclerosis (see Abstract, Examples for preparation). Zhang explicitly teach the preparation of pills (Example 2), tablets (Example 4) and capsules (Example 5). Zhang demonstrates the therapeutic effects of chlorogenic acid in mouse model. The 
The reference do not teach the other components as a  drug combination for ALS. 
White teaches liquid nutrient composition for improving performance including physical fatigue, promote muscle performance, contribute to improved antioxidant defenses, muscle atrophy associated with inactivity and for individuals including compromised by certain disease states (See Abstract). White claims compositions comprising Vitamin C, Vitamin E, a creatine compound, e.g. creatine phosphate, coenzyme Q10 (See claims 1, 5, 6, 10-12). Vitamin supplementation aids energy metabolism, as vitamins are primary cofactors used in electron transfer steps in anabolic and catabolic metabolism. Vitamins such as vitamin C and vitamin E also function as antioxidants [0010]. Important aspects of Coenzyme Q10 supplementation that may promote health outcomes across a diverse population are as follows: oral CoQ10 improves functional capacity [0066]. Creatine is another amino acid that serves 
Kaddurah-Daouk et al. teachings as discussed above. 
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to add the nutrients, e.g. Vitamin C, Vitamin E, Coenzyme Q10, creatine phosphate to the composition of Zhang because from the teachings of Zhang a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious that (i) ALS is associated with muscle atrophy and muscle weakness (ii) Chlorogenic acid is useful in the treatment of ALS. As to the sodium salt of creatine phosphate Kaddurah-Daouk explicitly teaches that pharmaceutically acceptable salts such as sodium salts are used in the treatment method. Hence, a person of ordinary skill in the art would have found it obvious to use the sodium salt of creating phosphate in the composition in expectation of achieving the same therapeutic effects. 

As to claim 2, the drug combination would have been obvious over the prior art teachings because the references teach the components in unit preparations, e.g. tablets (Chlorogenic acid), or as solid or liquid product mix (see Whittle above); the active agents can be administered separately or simultaneously for treating atrophy and muscle weakness associated with ALS.  
As to claims 3-5 weight ratios, the prior art teach chlorogenic acid can be administered for ALS in the amount of 1-100 mg/kg (for an adult of an average weight 70 kg, it would range from 70 mg to 7g);  0.01-10 g; White teaches the amounts of components that can be added, 0.01-10 g of creatine monohydrate, about 750 mg of Vitamin E, about 0.01-30 mg of Vitamin C [0047]; Vitamin E about 0.1-5 mg alpha-tocopherol [0047]; Coenzyme Q10 of about 0.01-80 mg/day to improve muscle atrophy, fatigue, function etc. It is within the skill of an artisan to adjust the weight ratios of the components and arrive at the ratios based on the subject, age, weight etc. The dosage amount in a composition is clearly a result effective parameter and is within the skill of an artisan to adjust the amounts of the components and arrive at the instantly claimed ratios. 

As to claim 8, one of ordinary skill in the art before the effective filing date of the combination would have found it obvious to prepare a drug combination therapy with chlorogenic acid, Vitamins E and C, creatine phosphate sodium salt and CoenzymeQ10 from the combined prior art teachings. 
As to claim 9, the drug combination can be formulated as oral preparation. 
As to claim 10 one of ordinary skill in the art before the effective filing date of the combination would have found it obvious and motivated to use the combination of chlorogenic acid, Vitamins E and C, creatine phosphate sodium salt and CoenzymeQ10 for the treatment of amyotrophic lateral sclerosis and for improving performance including physical fatigue, promote muscle performance, contribute to improved antioxidant defenses, muscle atrophy associated with ALS.


Note: The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Offen teaches a combination therapy in a method of treating a disease selected from amyotrophic lateral sclerosis. The method comprises administering an antioxidant selected from Coenzyme Q10, ascorbic acid, Vitamin C, Vitamin E (See claims 1-4, col. 7, last para, col. 10, lines 52-59) (US 10220077).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8  recites the limitation "The preparative method of the drug combination for treatment of amyotrophic lateral sclerosis according to claim 1” in lines 1-8. However, claim 1 is a drug combination but not a preparative method. There is insufficient antecedent basis for the limitation of preparative method in claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites a limitation of ‘chlorogenic acid, vitamin E, vitamin C, coenzyme Q10, and creatine phosphate sodium are unit preparations having same or different specifications’. It is not clear what the unit preparations having same or different specifications? The instant specification do not define or provide any guidance in regards to specifications. Is it unit dosage form specification or dosage amount specification or something else? It is suggested that Applicants clarify what same or different specifications refer to in claim 2. 
For examination purposes the limitation of specifications has been interpreted as dosage forms, e.g. oral. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 05 U.S.C. 101 because the claimed recitation of a use, without selling forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 25 US.0. 101. See for exarnple Ex parte Dunki, 153 USPQ 678 (2d. Apo. 1967} and Clinical Products, Ltd. v, Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Since the claim do not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting hew this use is actually practiced.

Note: For examination purposes, the claim is interpreted as a method of use of the composition. It is suggested that claim 10 be rewritten as a method claim.

						Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627